Citation Nr: 0124700	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  99-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 
2000 for the assignment of a 70 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 70 
percent for the service-connected PTSD.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
RO.  

By a rating decision of August 2000, the RO determined that 
an increased rating from 30 to 70 percent was assigned for 
the service-connected PTSD, effective on April 18, 2000.  

(The claim for increase is the subject of the Remand portion 
of this document.)



FINDINGS OF FACT

1.  On October 20, 1998, the veteran's request for an 
increased rating for the service-connected PTSD was received 
by the RO.  

2.  The evidence establishes that, on December 16, 1997, the 
veteran's PTSD was likely productive of a level of 
disablement consistent with the criteria for a 70 percent 
evaluation.  



CONCLUSION OF LAW

As of December 16, 1997, within one year of the date of the 
claim for increase, it was factually ascertainable that the 
service-connected PTSD met the criteria for the assignment of 
a 70 percent rating.  38 U.S.C.A. §§ 1155, 5107, 7104  (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.125, 4.130, 4.132 
including Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

The RO granted service connection for the veteran's PTSD in 
March 1996.  The RO assigned a rating of 30 percent, 
effective on April 18, 1995, the date of receipt of the 
veteran's claim.  

The veteran made subsequent contact with the RO on October 
20, 1998, indicating that his PTSD had worsened since 1996 
and requesting an increased rating.

Outpatient treatment records from the VA Medical Center 
(VAMC) were received for the period from March 1996 to 
October 1998 in October 1998.  They show that the veteran was 
seen regularly for PTSD.  A December 16, 1997 treatment note 
indicates that the veteran was having continuing problems 
with PTSD, and that he was having flare-ups of anxiety and 
anger.  He reported an exaggerated startle reaction.  The 
psychologist noted reduced flexibility and efficiency, and 
found that the veteran's behavior and emotions were 
unreliable and unpredictable.  The assessment was that of 
PTSD, chronic, with considerable industrial impairment.  

An April 14, 1998 treatment note reflects reports of sleep 
disturbance with nightmares, flashbacks, intrusive thoughts, 
depression and isolation.  The psychologist noted reduced 
flexibility and efficiency, and again found unreliable and 
unpredictable behavior and emotions.  He assessed 
considerable to severe industrial impairment.  He made 
similar findings in June 1998, and also noted periods of 
depression and severe anxiety.  The veteran reported 
avoidance of things that reminded him of Vietnam, including 
Memorial Day observances.  The veteran's Global Assessment of 
Functioning (GAF) score was determined to be 49.  

The veteran was afforded a VA examination in July 1999.  The 
examiner noted that the veteran's claims folder was not made 
available for review in conjunction with the examination.  
The veteran reported that he was on medications, but could 
not recall what they were.  He related that he was undergoing 
treatment for PTSD.  He indicated that he had flashbacks 
"quite often" and that he also experienced sleep 
disturbances as well as nightmares three or four times per 
month.  He reported avoidance of things that reminded him of 
Vietnam, and indicated that he felt detached and estranged 
from others.  He admitted to difficulty concentrating, 
hypervigilance, an exaggerated startle response, panic 
attacks and anxiety.  He noted that he had found himself 
thinking and moving more slowly in the past year.  

The examiner found the veteran's affect to be fairly 
depressed throughout the interview.  There was also mild 
anxiety.  No formal thought disorder was detected.  The 
impression was that of chronic PTSD, panic disorder with 
agoraphobia, and major depression in partial remission.  
Schizoid traits were noted.  The examiner stated that the 
veteran's external stressors were fair to moderate and that 
he had been working in the same job for about 10 years.

In October 1999, the RO received a statement from the veteran 
indicating that he had been seen by his treating psychologist 
that month due to an increase in the severity of his PTSD.  
He requested that the report of that treatment be obtained 
before his case was forwarded to the Board.  The identified 
report was obtained in November 1999.  The psychologist noted 
continuing significant symptoms, especially depression, 
avoidance, isolation, and anxiety.  The veteran indicated 
that his symptoms made him more irritable and interfered with 
his work.  The assessment was that of PTSD, with considerable 
to severe impairment.  

Outpatient records from the Columbia VAMC for the period from 
July 1998 to January 2000 were obtained by the RO in February 
2000.  A February 1999 note indicated that the veteran was 
experiencing panic attacks almost daily and that depression, 
withdrawal and isolation, and periods of anxiety were more 
frequent.  Treatment notes from June 1999 reveal that the 
veteran was experiencing difficulty at work because of his 
anxiety, depression and intrusive thoughts.  He reported 
being irritable, angry and easy to provoke under even normal 
stress.  He indicated that he continued to have panic attacks 
more than once per week.  

The VA psychologist noted disturbance of motivation and mood, 
and difficulty in adapting to stressful circumstances.  
Memory and concentration problems were found to be 
significant when the veteran became significantly anxious and 
depressed.  The psychologist assigned a GAF score of 45.   A 
note dated July 19, 1999 indicated the treating 
psychologist's opinion that the veteran was considerably to 
severely handicapped due to his PTSD.  

The veteran appeared at a hearing before a Hearing Officer at 
the RO on March 16, 2000.  He testified that he was isolated 
from his family and co-workers.  He stated that his 
medication had recently been increased because his sleep 
disturbances had worsened, and that he slept only two hours 
per night.  He indicated that he did not participate in 
recreational activities and that he had no social life.  

A treatment note for April 18, 2000 from the veteran's 
treating psychologist was received in May 2000.  He indicated 
that the veteran's behavior, emotion, and cognitions were 
unreliable and unpredictable.  He noted increasing 
irritability and anger, as well as persistent depression and 
anxiety affecting the veteran's ability to function reliably 
and consistently.  Assessment was that of severe PTSD, and 
the psychologist indicated his belief that the veteran 
"[might] not be able to work much longer due to his PTSD 
symptoms."  

The veteran was afforded another VA examination in August 
2000.  On mental status examination, the veteran was alert, 
oriented, and attentive.  His mood appeared depressed and his 
affect was constricted.  Speech was slow, and there was 
evidence of psychomotor slowing.  The veteran's thought 
process was noted to be logical and coherent.  No auditory or 
visual hallucinations were noted, and there was no evidence 
of delusional thought content.  The veteran's insight into 
his current condition was considered to be limited.  He 
reported current suicidal and homicidal ideations, and 
admitted to a suicidal plan.  He refused to emphatically 
state that he would not follow through with his plan on 
leaving the VAMC, and was therefore referred to urgent care.  

A board of two physicians examined the veteran.  He reported 
nightmares once or more per week, intrusive thoughts, 
avoidance behaviors, depressive symptoms, and thoughts of 
harming himself once every two months.  The examiner 
concluded that the veteran's social adaptability and 
interactions with others appeared to be moderately to 
severely impaired.  His ability to maintain employment and 
perform job duties in a reliable, flexible, and efficient 
manner was found to be moderately impaired.  His level of 
disability was found to be in the considerable range.  The 
assessment was that of PTSD and major depressive disorder, 
with a history of panic disorder.  A GAF score of 50 was 
assigned.  

By a rating decision of August 2000, the RO assigned a rating 
of 70 percent for the service-connected PTSD, effective on 
April 18, 2000.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

Also, the regulations implementing the VCAA are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that the veteran has been informed of the 
requirements for an earlier effective date for the 70 percent 
evaluation for his PTSD.  The veteran has not identified and 
the Board is not aware of any additional evidence or 
information which could be obtained to substantiate his 
claims.  In sum, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

Therefore, in light of the favorable action taken 
hereinbelow, the veteran will not be prejudiced as a result 
of the Board deciding these claims without first affording 
the RO an opportunity to consider them in light of the VCAA.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2000).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent evaluation is 
warranted when there exists occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as:  depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or less often); chronic 
sleep impairment; and mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own  name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3.  


Effective Date Earlier than April 18, 2000 

The effective date of an increased evaluation for a service-
connected disability will be the earliest date that it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year of such 
date.  Otherwise, it will be the later of the date of receipt 
of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Therefore, the effective date for the 70 percent rating for 
PTSD cannot be more than one year prior to receipt of his 
October 1998 claim for an increased evaluation.  

On review of the evidence of record, the Board finds that an 
effective date of December 16, 1997 for a 70 percent rating 
for PTSD is warranted.  The first competent evidence that the 
veteran's PTSD was manifested by symptoms that more closely 
approximated the criteria for an evaluation of 70 percent is 
a treatment note of that date.  Later in April 1998, the 
veteran was assessed to have chronic PTSD with considerable 
to severe industrial impairment.  A June 2, 1998 assessment 
essentially made the same findings and noted a GAF score of 
49.  

Accordingly, the Board finds that as of December 16, 1997, 
the veteran's level occupational and social impairment has 
more nearly approximated the level of impairment required for 
a 70 percent rating.  

In reaching this conclusion, the Board observes that the 
veteran's April 1998 treatment note records his history of 
nightmares, sleep disturbances, intrusive thoughts, 
avoidance, reduced flexibility, anxiety and depression.  

His treating psychologist has repeatedly noted since April 
1998 that the veteran's industrial impairment has been 
considerable to severe, and has also recorded his opinion 
that the veteran's behavior and emotions are unreliable and 
unpredictable.  

Consequently, the Board finds that an effective date of 
December 16, 1997, for a 70 percent disability rating for the 
service-connected PTSD is warranted.  



ORDER

An effective date of December 16, 1997 for the assignment for 
a 70 percent rating for service-connected PTSD is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

When a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible and submits 
evidence of unemployability, the requirements of 38 C.F.R. 
§ 1.55(a) are met, and VA must consider a claim for a total 
disability rating due to individual unemployability (TDIU).  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD, particularly 
any who have indicated that he was unable 
to work because of this disability.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured. 

2.  The veteran should be scheduled for a 
VA examination to determine whether his 
service-connected PTSD results in total 
social and industrial impairment or 
precludes him from obtaining and 
maintaining employment.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether the service-
connected PTSD alone prevents the veteran 
from securing and following substantially 
gainful employment.  Complete rationale 
for the opinions expressed should be 
provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the TDIU issue.  If the 
benefit sought on appeal is not granted, 
the veteran should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

